Title: To Thomas Jefferson from Albert Gallatin, 17 January 1809
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        on or before 17 Jan 1809
                     
                  
                  Distribution which has been made of the 30 vessels authorised by act of 9th instt.
                  
                     
                        
                           Maine
                           Penobscot
                           1
                           }
                           
                           4
                           The twelve old revenue
                           
                        
                        
                           
                           Wiscasset
                           1
                           Cutters are stationed at
                           
                        
                        
                           
                           Bath
                           1
                           Portsmouth—N.H.
                           1
                        
                        
                           
                           Portland
                           1
                           Boston
                           1
                        
                        
                           Massachussets
                           Newbury-port 
                           1
                           }
                           9
                           New London
                           1
                        
                        
                           
                           Gloucester
                           1
                           New York
                           1
                        
                        
                           
                           Marblehead
                           1
                           Delaware
                           1
                        
                        
                           
                           Plymouth
                           1
                           Chesapeak
                           2
                        
                        
                           
                           Boston
                           1
                           Ocracoke
                           1
                        
                        
                           
                           Barnstable
                           }
                           3
                           Wilmington N.C.
                           1
                        
                        
                           
                           or Cape Cod
                           Charleston S.C.
                           1
                        
                        
                           
                           New Bedford
                           
                           1
                           
                           
                           Savannah
                           1
                        
                        
                           Rhode Island
                           
                           
                           
                           
                           
                           2
                           N. Orleans
                           
                              1
                           
                        
                        
                           Connecticut
                           
                           
                           
                           
                           
                           1
                           
                           12
                        
                        
                           New-York
                           
                           
                           
                           
                           
                           2
                           
                           
                        
                        
                           New Jersey—Egg-harbour
                           
                           
                           
                           1
                           Vessels hired as per contra
                           
                              30
                           
                        
                        
                           Chesapeak
                           
                           
                           
                           
                           
                           3
                           
                                 now employed
                           42
                        
                        
                           Beaufort N.C.
                           
                           
                           
                           
                           
                           1
                           
                           
                        
                        
                           Beaufort S.C.
                           1
                           }
                           
                           
                           
                           2
                           
                           
                        
                        
                           Georgetown do
                           1
                           
                           
                           
                           
                           
                        
                        
                           Coast of Georgia
                           
                           
                           
                           
                           
                              5
                           
                           
                           
                        
                        
                           
                           
                           
                           
                           
                           30
                           
                           
                        
                     
                  
                  
                  Twelve new cutters are authorised which must be purchased & measures have been taken to ascertain where they may be obtained. They will be ordered to cruise according to circumstance
               